Citation Nr: 1509545	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from May 1975 to November 1995.

In May 2008, the RO denied the Veteran's claim of entitlement to service connection for allergic rhinitis.  In a November 2008 statement, construed in a manner most favorable to him, the Veteran disagreed with that decision.  Thereafter, he perfected a timely appeal to the Board.

In November 2012, during the course of the appeal, the Veteran had a video conference with the Acting Veterans Law Judge whose signature appears at the end of this decision.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran's allergic rhinitis was first manifested in service.  


CONCLUSION OF LAW

Allergic rhinitis is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the Veteran in the development of his claim of entitlement to service connection for allergic rhinitis.  After reviewing the record, the Board finds that the VA has met that duty.  
The following decision constitutes a full grant of the benefit sought on appeal.  Therefore, it would be superfluous for the Board to further discuss its duty to assist the Veteran in the development of his claim.  

Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

The report of the Veteran's February 1975 service entrance examination is negative for any complaints or clinical findings of allergic rhinitis.  In that respect, he was presumed to be in sound physical condition when he entered active duty.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2014).  

In service in August 1981, the Veteran began to experience coughs and nasal congestion.  On his medical history, such as that dated in April 1984 and July and August 1995, he reported a history of hay fever.  In July 1995, it was noted that he had allergic rhinitis, manifested by occasional congestion and sneezing.  

From February 2005 to March 2007, after his retirement from the service, the Veteran was followed for allergic rhinitis at the Lovelace Family Practice.

In July 2009, the Veteran was examined by the VA to determine the nature and etiology of any allergic rhinitis found to be present.  Although the VA physician did not find any evidence of specific nasal allergies during the examination, he acknowledged that the Veteran had allergic rhinitis by history and testing.  

In January 2013, S. J. C., M.D., stated that he had been treating the Veteran for two and a half years.  Dr. C. noted that during that time, the Veteran had experienced significant problems with allergies, asthma, sinus congestion, drainage and recurrent infection.  Dr. C. opined that it was more likely than not that the Veteran's problems were brought out during his military service.  

Given the Veteran's history of complaints and symptoms in and after service, the evidence of allergic rhinitis in service, the VA examiner's acknowledgement of a history of allergic rhinitis, and the current diagnosis and nexus opinion of Dr. C., the Board finds that the Veteran meets the criteria for service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that his allergic rhinitis had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran, and the appeal will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for allergic rhinitis is warranted.  


ORDER

Entitlement to service connection for allergic rhinitis is granted.  



____________________________________________
S. FINN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


